Citation Nr: 0413222	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for a service-connected low back disorder, based upon 
an initial evaluation.  

2.  Entitlement to an increased disability evaluation for a 
service-connected right knee disorder, currently rated as 20 
percent disabling.  

3.  Entitlement to an increased disability evaluation for a 
service-connected left knee disorder, currently rated as 10 
percent disabling.  

(The issue of entitlement to further vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, for the pursuit of a degree in physical therapy, 
is addressed in a separate decision under the same docket 
number.)  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1986 
to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) based upon a notice of disagreement filed with a 
September 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
In that decision, the RO had granted service connection for a 
low back disorder and assigned a 20 percent initial 
disability evaluation.  The RO also denied entitlement to 
increased evaluations for the veteran's service-connected 
left knee disability and his service-connected right knee 
disability.  In an April 2004 Informal Brief submitted by the 
veteran's service representative, disagreement was expressed 
with the denial of entitlement to higher evaluations than 
those assigned in the September 2003 rating decision, 
including the initial low back disability rating.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, in April 2004, the veteran's representative 
expressed disagreement in writing with the disability 
evaluations assigned by the RO in the September 2003 rating 
decision.  The Board finds that the veteran has filed a 
timely notice of disagreement with regard to the claims of 
entitlement to increased ratings set out on the initial page 
of this remand decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.26, 20.201, 20.302 (2003).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should issue a Statement 
of the Case to the veteran and his 
representative, addressing the issues of 
entitlement to an evaluation in excess of 
20 percent for a service-connected low 
back disability, based upon an initial 
evaluation; entitlement to an increased 
disability evaluation for a right knee 
disability, currently rated as 20 percent 
disabling; and entitlement to an increased 
disability evaluation for a left knee 
disability, currently rated as 10 percent 
disabling.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2003).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


